     Case 3:20-cv-02371-MMA-JLB Document 7 Filed 01/21/21 PageID.146 Page 1 of 2



1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   ORLANDO GARCIA,                                      Case No. 20cv2371-MMA (JLB)
12                                       Plaintiff,
                                                          ORDER GRANTING DEFENDANTS’
13   v.                                                   UNOPPOSED MOTION TO DISMISS
14   LHO SAN DIEGO HOTEL ONE, L.P., et
     al.,                                                 [Doc. No. 4]
15
                                     Defendants.
16
17
18         Plaintiff Orlando Garcia initiated this disability discrimination action in state court
19   against Defendants LHO San Diego Hotel One, L.P. and LHO San Diego Hotel One
20   Lessee, Inc. Defendants timely removed the action to this Court and now move to
21   dismiss Plaintiff’s claims pursuant to Federal Rule of Civil Procedure 12(b)(1) and (6).
22   See Doc. No. 4. The motion was filed on December 11, 2020 and set for hearing on
23   January 25, 2021. As such, Plaintiff’s response in opposition to the motion was due on or
24   before January 11, 2021. See CivLR 7.1.e.2. To date, Plaintiff has not submitted an
25   opposition brief, nor has he requested an extension of time in which to do so, despite
26   being properly served with the motion.
27         As set forth in this District’s Civil Local Rules, “[i]f an opposing party fails to file
28   the papers in the manner required by Civil Local Rule 7.1.e.2, that failure may constitute

                                                      1
                                                                                  20cv2371-MMA (JLB)
     Case 3:20-cv-02371-MMA-JLB Document 7 Filed 01/21/21 PageID.147 Page 2 of 2



1    a consent to the granting of a motion or other request for ruling by the court.” CivLR
2    7.1.f.3.c. The Ninth Circuit has held a district court may properly grant an unopposed
3    motion to dismiss pursuant to a local rule where the local rule permits, but does not
4    require, the granting of a motion for failure to respond. See generally Ghazali v. Moran,
5    46 F.3d 52, 53 (9th Cir. 1995). As such, the Court has the option of granting Defendants’
6    motion on the basis of Plaintiff’s failure to respond, and it chooses to do so.
7          Accordingly, the Court GRANTS Defendants’ motion and DISMISSES this
8    action in its entirety without prejudice and without leave to amend. The Clerk of Court is
9    instructed to enter judgment in favor of Defendants and close the case.
10         IT IS SO ORDERED.
11   DATE: January 21, 2021                  _______________________________________
                                             HON. MICHAEL M. ANELLO
12
                                             United States District Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
                                                                                 20cv2371-MMA (JLB)
